OPINION
Opinion by
Chief Justice MORRISS.
C.R.W. appeals from the trial court’s order authorizing the administration of psychoactive medication entered in connection with the trial court’s order authorizing extended mental health services. A trial court may issue an order authorizing the administration of one or more classes of psychoactive medications to a patient who is under a court order to receive inpatient mental health services. Tex. Health & Safety Code Ann. § 574.106(a) (Vernon Supp.2007). The court may issue an order if it finds, by clear and convincing evidence that (1) the patient lacks the capacity to make a decision regarding the administration of the proposed medication and (2) treatment with the proposed medication is in the best interest of the patient. Tex. Health & Safety Code Ann. § 574.106(a-l) (Vernon Supp.2007).
Because in State for the Best Interest and Protection of C.R.W., cause number 06-08-00028-CV, 2008 WL 1839031, we held the evidence legally insufficient to support the trial court’s order authorizing temporary mental health services, we must, likewise, reverse the order authorizing administration of psychoactive medication. We, therefore, reverse and render judgment denying the State’s application for authority to administer psychoaetive medication to C.R.W.